DISSENTING OPINION OP
PERRY, J.
The object of the service upon the garinshee required by our statute is to give him notice of the institution and nature of the action, and of the court, time and place at which it is returnable. *636In my opinion, tbe service made in this case was sufficient to accomplish this purpose. The original summons was duly signed and sealed and was of full force and effect. The: copy was perfect in every respect save only as to the lack of a copy of the signature and the seal. That it gave the garnishee notice of the nature of the action and of the court, time .and place at which it was returnable is clear and unquestioned; and, while the space for the clerk’s signature was blank and the seal likewise was not copied, the endorsement on the back, made by the clerk who' is authorized by the statute to issue such process, disclosed that process had been issued and was, I think, sufficient notice to the garnishee that the original bore the necessary signature, and that the omission to insert the copy of the signature was a mere clerical oversight. The absence of a copy of the seal is not relied upon by the garnishee and is, indeed, clearly immaterial. Even if the original summons itself had not borne the seal, that alone would not have renderd the service void.
I regard the point made for the garnishee as a technicality which ought not to be upheld. The object of the statute was substantally accomplished.
The exception to the order declaring the service void and setting it aside, should be sustained.